DETAILED ACTION
	This Office Action is in response to an Amendment, filed 22 June 2022, wherein Claims 1, 5-7, 11-14, and 20-26 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08 June 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites:
“A first network node arranged to communicate with a second network node, the first and second network nodes being connected by a first path and a second path, the first path using a first communications network and the second path using a second communications network, and whereby the first network node has a first mode and a second mode of operation, such that in a first mode traffic between the first and second network nodes is transmitted over the first path and not the second path, and in a second mode traffic between the first and second network nodes is transmitted over the first path and the second path, wherein the network node comprises a mode selector arranged to select the second mode of operation when a demanded amount of traffic between the first and second network nodes exceeds a threshold value for a period of time, wherein the demanded amount of traffic is determined based on a rate of input traffic received by the first network node for transmission to the second network node, and the threshold value for the demanded amount of traffic is determined to be a percentage of a total bandwidth available on the first path, and the total bandwidth available on the first path is periodically measured and the threshold value recalculated after a measurement is taken, wherein the period of time is set based on balancing congestion between the first communication network and the second communication network.”

The closest prior art of Abbas (US 20110194405) discloses a system that transmits data over one or more interfaces/paths based on congestion levels of each path. The prior art of Bugenhagen (US 20100142366) discloses a method of iteratively measuring traffic conditions and available bandwidth on links to determine which network path to utilize. Gerstel et al. (US 20140248051) discloses a method of measuring the percentage of available bandwidth to add or subtract links to the link bundle. Lee et al. (US 20070070892) discloses the use of congestion windows and thresholds for switching between first and second paths to combat congestion. Bergstrom (US 20160192029) discloses the use of machine learning to switch paths based on predicted levels of congestion.
The closest prior art all disclose various aspects of the claimed invention above, but none of the prior art discloses the specific claimed configurations. Nor would one of ordinary skill in the art find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to produce the motivation(s) to combine the prior arts. Accordingly, Claims 1, 5-7, 11-14, and 20-26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/SCHQUITA D GOODWIN/Examiner, Art Unit 2459